973 So.2d 1209 (2008)
Latara Nichole ELDER, Appellant,
v.
STATE of Florida, Appellee.
No. 2D06-3992.
District Court of Appeal of Florida, Second District.
January 16, 2008.
James Marion Moorman, Public Defender, and Judith Ellis, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Elba Caridad Martin, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
In this Anders[1] appeal, Latara Elder's appellate counsel raises a minor sentencing issue. When Elder violated her probation, the court revoked her probation and sentenced her on all three counts even though counts one and two previously had been nolle prossed. In response to a motion to correct sentencing error filed pursuant to Florida Rule of Criminal Procedure 3.800(b)(2), the trial court properly vacated the sentence on counts one and two but failed to correct the order of revocation of probation, which continues to show that Elder's probation was revoked on all three counts. We therefore remand with directions that the trial court enter a corrected revocation order removing all reference to counts one and two.
Affirmed and remanded.
FULMER, DAVIS, and KELLY, JJ., concur.
NOTES
[1]  Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).